Exhibit 10.31

BRE PROPERTIES, INC.

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”), dated as of
______________ (the “Grant Date”), is entered into by and between BRE
Properties, Inc., a Maryland Corporation (the “Company”), and _____________
(“Employee”).

BACKGROUND

The Company and Employee entered into an Employment Agreement dated effective as
of October (the “Employment Agreement”), which provides that, at the discretion
of the Board of Directors of the Company, Employee is eligible to receive long
term incentive awards.

The Company has established the 1999 BRE Stock Incentive Plan, as amended (the
“Plan”), to provide, among other things, long term incentive awards.

The Committee has determined that Employee be granted shares of Common Stock of
the Company (“Common Stock”) under the Plan subject to the restrictions stated
below and as hereinafter set forth.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1. Terms of Plan. All capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan. Employee
confirms and acknowledges that Employee has received and reviewed a copy of the
Plan and the Information Statement, dated as of the Grant Date, with respect to
the Plan. Employee and the Company agree that the terms and conditions of the
Plan are incorporated in this Agreement by this reference.

2. Main Grant of Shares. Subject to the terms and conditions of this Agreement
and of the Plan, including without limitation the vesting provisions set forth
in Section 3, the Company hereby grants to Employee ______________ (________)
shares of Common Stock (the “Shares”) under the Plan which number of Shares
shall be subject to adjustment pursuant to Sections 12. The Shares shall be
deemed “Restricted Shares” under the Plan.



--------------------------------------------------------------------------------

3. Vesting of Shares. The Shares, subject to adjustment pursuant to Section 12,
shall vest and become free of any restriction pursuant to this Agreement on the
third anniversary of the Grant Date.

4. Not Used.

5. Vesting of Shares Upon Change in Employment Status.

5.1. Termination Without Cause, Resignation With Good Reason or Retirement.
Notwithstanding Section 3, if prior to the third anniversary of the Grant Date
Employee’s Employment Agreement and employment with the Company is terminated by
Employee due to Good Reason or retirement on or after the Retirement Age, or by
the Company for other than Good Cause, then effective as of the date of such
termination all Shares shall fully vest.

5.2. Termination for Cause or Resignation Without Good Reason. Notwithstanding
Sections 3, if Employee’s Employment Agreement and employment with the Company
is terminated by the Company for Good Cause or Employee resigns without Good
Reason prior to the third anniversary of the Grant Date, all of the Shares that
have not yet vested pursuant to Section 3 shall be forfeited by Employee,
ownership of all such Shares shall transfer back to the Company and Employee
shall have no further rights with respect to any of such unvested Shares.

5.3. Termination Upon Death or Disability. Notwithstanding Section 3, if prior
to the third anniversary of the Grant Date Employee’s Employment Agreement and
employment with the Company is terminated by Employee due to death or Disability
(a “Vesting Event”), then effective as of the date of such termination of
employment the number of Shares that shall be vested (including Shares that have
already vested pursuant to Section 3), shall be as follows:

 

Vesting Event Occurs   

Percentage of Shares Vested

(including Shares previously vested)

Before the 1st Anniversary of the Grant Date   

  33%

After the 1st Anniversary but before the Second Anniversary of the Grant Date   

  67%

After the Second Anniversary of the Grant Date   

100%

5.4. Termination Following a Change in Control. If within 12 months after the
effective date of a Change in Control (as defined in the Employment Agreement)
Employee’s Employment Agreement and employment with (i) the Company, (ii) an
affiliate of the Company (as such term is defined in the Exchange Act) or
(iii) such entity that the Company has merged or consolidated with or an
affiliate (as such term is defined in the Exchange Act) of such entity

 

2



--------------------------------------------------------------------------------

(such entity or affiliate in (i), (ii) or (iii), the “Continuing Employer”) is
terminated by Employee for Good Reason or by the Continuing Employer without
Good Cause, then, notwithstanding Section 3, 100% of the Shares shall
automatically vest on the date of such termination of employment, provided,
however, that if prior to such termination the outstanding shares of common
stock of the Company shall have been exchanged or converted into the right to
receive other securities, cash or property, whether pursuant to a merger,
consolidation or sale of all or substantially all of the assets of the Company
(a “Conversion Event”), then each Share that could vest pursuant to this
Section 5.4 shall immediately after such Conversion Event represent the right to
receive such other securities, cash or property that Employee would have
received or been entitled to had such Shares been outstanding immediately prior
to such Conversion Event. Employee and Company agree that any termination of
Employee’s Employment Agreement with the Company attendant to any Change in
Control in which Employee is, in connection with such Change in Control, hired
as an employee of a Continuing Employer shall not be deemed a termination of
Employee’s Employment Agreement with a Continuing Employer for purposes of this
Section 5.4 unless Employee resigns following the Change of Control for Good
Reason.

6. Vesting of Shares upon Committee Action. Notwithstanding Sections 3 and 5,
the Committee reserves its right, exercisable at its sole discretion, including
under Section 4.2 of the Plan to accelerate the vesting of all or any portion of
any unvested Shares.

7. Restrictions Period. The period of time between the Grant Date and the date
Shares become vested is referred to herein as the “Restriction Period.” Until a
Share becomes vested in accordance with Section 3, 5 or 6, neither such Share
nor any beneficial interest therein shall be sold, transferred, assigned,
pledged, encumbered or otherwise disposed of in any way at any time (including,
without limitation, by operation of law) other than (i) to the Company or its
assignees or (ii), after written notice to the Company identifying the
transferee to the reasonable satisfaction of the Company, to an intervivos or
testamentary trust for the benefit of the Employee and/or the Employee’s spouse
during the Employee’s life or to such other person or persons (individually or
as trustee or trustees of a trust), for estate planning or gifting purposes, as
the Committee may specifically approve. Any permitted transferee of Shares or
any interest therein shall be required as a condition of such transfer to agree
in writing, in form satisfactory to the Company, that it shall receive and hold
such Share or interest subject to the provisions of this Agreement, including
but not limited to the forfeiture provisions hereof. For purposes of this
Agreement, the term “Employee” shall include such a permitted transferee when
appropriate.

8. Legend. All certificates representing any Shares which are not vested shall
have endorsed thereon during the Restriction Period the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN
THE CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.

9. Retention of Certificate. The certificate or certificates evidencing any of
the unvested Shares shall be deposited with the Secretary of the Company. The
Shares may also be held in a restricted book entry account in the name of
Employee. Such certificates or such book entry shares are to be held by the
Company until termination of the Restriction Period, when they

 

3



--------------------------------------------------------------------------------

shall be released by the Company to Employee, provided that, if the number of
the Shares ultimately vested in Employee is different than the amount originally
granted, then the certificate originally issued shall be cancelled and a new
certificate representing the number of the Shares that have vested in Employee
shall be delivered to Employee and all of the unvested Shares outstanding shall
be forfeited by Employee, ownership of all such unvested Shares shall transfer
back to the Company and Employee shall have no further rights with respect to
any of such unvested Shares.

10. Employee Shareholder Rights. During the Restriction Period, Employee shall
have all the rights of a shareholder with respect to unvested Shares except for
the right to transfer the Shares (as set forth in Section 7). Accordingly,
Employee shall have the right to vote the Shares and to receive dividends on all
Shares subject to vesting pursuant to Section 3.

11. Not Used

12. Changes in Capitalization. In the event that as a result of (a) any stock
dividend, stock split or other change in the outstanding shares of Common Stock,
or (b) any merger or sale of all or substantially all of the assets or other
acquisition of the Company, and by virtue of any such change Employee shall in
his/her capacity as owner of unvested Shares (the “Prior Stock”) be entitled to
new or additional or different shares or securities, such new or additional or,
different shares or securities shall thereupon be considered to be unvested
Stock and shall be subject to all of the conditions and restrictions which were
applicable to the Prior Stock pursuant to this Agreement.

13. Taxes. Employee shall be liable for any and all taxes, including withholding
taxes, arising out of the grant, issuance or vesting of Shares or any grant or
issuance of Reserve Performance Shares or Earned Dividend Shares hereunder.
Employee may elect to satisfy such withholding tax obligation by having the
Company retain Shares having a fair market value equal to the Company’s minimum
withholding obligation. To the minimum extent reasonably determined by the
Company to be necessary, the Company shall defer delivery of vested Shares to
avoid any adverse tax consequences to the Employee under Section 409A of the
Internal Revenue Code of 1986, as amended. As of the date this Agreement has
been executed, it is not expected the preceding sentence would apply.

14. Fractional Shares. The Company shall not be required to deliver any
fractional Shares that may vest or become issuable pursuant to this Agreement or
record or issue any fractional Share that may be issuable pursuant to
Section 12. In lieu of any delivery, recordation or issuance of any such
fractional Share, the Company shall, at such time as such fractional Share would
otherwise be deliverable, subject to recording or issuable, pay to Employee an
amount in cash (rounded to the nearest whole cent) equal to product of (x) the
Stock Price at such time multiplied by (y) the fraction of a Share to which
Employee would otherwise be entitled.

15. Miscellaneous.

15.1. Transfers in Violation of Restrictions. The Company shall not be required
(i) to transfer on its books any Shares which shall have been sold or
transferred in

 

4



--------------------------------------------------------------------------------

violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.

15.2. Further Assurances. The parties agree to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

15.3. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Employee at such
Employee’s address then on file with the Company.

15.4. No Employment Guarantee. Neither the Plan nor this Agreement nor any
provisions under either shall be construed so as to grant Employee any right to
remain in the employ of the Company and neither alters Employee’s at-will
status.

15.5. Arbitration. This Agreement shall be governed by the arbitration
provisions of the Employment Agreement, including the provision relating to
recovery of reasonable attorneys’ fees, costs, and expenses.

15.6. Entire Agreement. This Agreement, including the Plan, and the Employment
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BRE PROPERTIES, INC.

 

 

Constance B. Moore

Chief Executive Officer

  

EMPLOYEE

 

 

 

 

5